Citation Nr: 0213290	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-00 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Whether there was clear and unmistakable error (CUE) in 
rating decisions dated in April 1984, April 1985, and August 
1985 for failing to assign a 100 percent disability rating 
for a dysthymic disorder.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to August 
1974 and from March 1975 to March 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.

A hearing was held before the undersigned Member of the Board 
sitting in Washington, D.C., in July 2002.  A transcript of 
the hearing testimony has been associated with the claims 
file.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate his claim.

2.  The RO granted entitlement to service connection for a 
dysthymic disorder by rating decision dated in April 1984 and 
assigned a 30 percent disability rating effective to March 
1983.  The RO also granted a 100 percent temporary total 
rating for a period of hospitalization.  

3.  The April 1984 decision was confirmed and continued by 
rating decisions dated in April 1985 and August 1985.  The 
veteran was notified of all three decisions and did not 
timely disagree therewith; accordingly, those rating actions 
became final.

4.  The veteran has failed to show outcome-determinative 
errors in the April 1984, April 1985, and August 1985 rating 
decisions in failing to assign a 100 percent disability 
rating for dysthymia.


CONCLUSION OF LAW

The claim of CUE in rating decisions dated in April 1984, 
April 1985, and August 1985 for failing to assign a 100 
percent disability rating for a dysthymic disorder is denied.  
38 U.S.C.A. §§ 5107(a), 5107A, 5109A (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.105, 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran alleges CUE in April 1984, April 1985, and August 
1985 rating decision on the basis that the RO failed to grant 
a 100 percent disability rating for his dysthymic disorder 
but, instead, assigned only a 30 percent rating.  He 
maintains, in essence, that the RO failed to consider that 
his condition had not improved from the time he was 
discharged from service, that his psychiatric disorder was 
misdiagnosed, that he was unable to work, and that the RO 
failed to obtain Social Security Administration (SSA) records 
and/or Vocational Rehabilitation records.  For the reasons 
set forth below, the Board concludes that the veteran has 
failed to meet his burden to show that the RO committed CUE 
in the above-referenced rating decisions and, as such, the 
claim is denied.

Pursuant to 38 C.F.R. § 3.105(a), previous RO determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  See 38 U.S.C.A. § 5109A (West 1991 & 
Supp. 2002).  In order for there to be a valid claim of CUE, 
there must have been an error in the prior adjudication of 
the claim.  Either the correct facts, as they were known at 
the time, were not before the adjudicator or the legal 
provisions in effect at the time were improperly applied; a 
mere difference of opinion in the outcome of the adjudication 
does not provide a basis to find VA committed administrative 
error during the adjudication process.  See Thompson v. 
Derwinski, 1 Vet. App. 251, 253-54 (1991); Robie v. 
Derwinski, 1 Vet. App. 612, 614-15 (1991); see also Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994); Caffrey v. Brown, 6 Vet. 
App. 377, 384 (1994).  The United States Court of Appeals for 
the Federal Circuit has held that the phrase "clear and 
unmistakable error" in § 3.105(a) requires that the alleged 
error be outcome determinative, defined as an error that 
would manifestly change the outcome of a prior decision.  
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir. 1999), cert. 
denied, 145 L. Ed. 2d 315, 120 S. Ct. 405 (1999); see also 
Yates v. West, 213 F.3d 1372 (2000).

That is to say, for CUE to exist: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
"undebatable" and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 
313-314 (1992) (en banc).  Moreover, the claimant must assert 
more than a disagreement as to how the facts were weighed or 
evaluated; he or she must, with some degree of specificity, 
identify the alleged error and provide persuasive reasons why 
the result would have been different but for the alleged 
error.  

The mere assertion of CUE is not sufficient to reasonably 
raise the issue.  See Russell v. Principi, 3 Vet. App. 310 
(1992) (en  banc); Fugo v. Brown, 6 Vet. App. 40 (1993), en 
banc review denied, Fugo v. Brown, 6 Vet. App. 162 (1994).   
Further, VA's breach of the duty to assist cannot form a 
basis for a claim of CUE.  Counts v. Brown, 6 Vet. App. 473, 
480 (1994).  "Similarly, neither can broad-brush allegations 
of 'failure to follow the regulations' or 'failure to give 
due process,' or any other general, non-specific claim of 
error" form such a basis.  Fugo, 6 Vet. App. at 44.  A claim 
of CUE is the kind of error, of fact or of law that, when 
called to the attention of later reviewers, compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Id. at 43.

Factual Background.  The record before the RO in 1984 
revealed that the veteran had been treated for an explosive 
personality during his first period of active duty.  He filed 
a claim shortly after military separation in 1974.  An 
October 1974 VA examination diagnosed a passive-aggressive 
personality and the veteran's claim for a "nervous" 
disorder was denied on the basis that it was a developmental 
disorder which was not a disability under the law.  By the 
time of the rating decision, he had commenced his second 
period of active duty.

During his second period of active duty, the veteran 
underwent a psychiatric evaluation in January 1981 regarding 
work conflicts, personal distress, and deterioration of 
family life.  His supervisor reported that he was a below 
average performer and had challenged many of the decisions 
concerning his duty status and performance.  Psychological 
testing showed no evidence of psychosis, organic brain 
syndrome, mental deficiency, or drug or alcohol dependency.  
There was no neurosis of such severity as to preclude full 
performance of duty.  A past medical history of a 1973 
hospitalization for erratic and uncooperative behavior was 
noted as was a similar incident when the veteran was 15 years 
old.  It was noted that he had been diagnosed as having an 
explosive personality with mild impairment and was returned 
to duty.  The examiner noted that there were no further 
records regarding additional treatment since 1973.

At the time of the January 1981 work-up, the veteran 
complained of stress since 1979 related to Drill Instructor 
school and felt that he was going to lose control.  His 
family and marital life was disintegrating and he did not 
feel he could maintain his own behavior under those 
conditions.  The examiner noted that the veteran appeared to 
be suffering from Situational Stress Reaction.  The examiner 
reported that the veteran believed there was an organized 
effort to discredit him, that he was not receiving adequate 
recognition, that he was punished more than others, and that 
he felt he could not get a fair hearing.  The clinical 
impression was Occupational Maladjustment but no evidence of 
a chronic behavior disorder.  The examiner remarked that the 
veteran was not suffering from a mental disorder and there 
was insufficient evidence to warrant a diagnostic statement 
and concluded that he was not temperamentally suited for 
Drill Instructor duty.  

In February 1981, the veteran was hospitalized with a 
diagnosis of depression in a paranoid personality.  He 
related that a Board was being convened to administratively 
discharge him.  He cited incidents where he thought his 
rights had been infringed and dated his difficulties to his 
arrival at the Base two years previously.  After a mental 
status examination, reflecting normal IQ, no signs of 
organicity, well-organized thought processes, and no 
depression or psychomotor retardation, he was diagnosed with 
Situational Reaction and discharged after two days to full 
duty.  He was discharged from military service in March 1981.

In March 1983, the veteran filed a claim, which he later 
clarified was for a "nervous disorder."  He did not 
identify any medical treatment since service separation in 
his initial claim but subsequent medical evidence indicated 
that he received private counseling on three occasions.  The 
record also shows that he was terminated from a VA work-study 
program in April 1983 due to continued absences.

The Board notes that CUE claims must be addressed in the 
context of the laws and regulations in effect at the time of 
the ratings being challenged.  Under the regulations in 
effect at the time, service connection would have been 
granted for a particular injury or disease resulting in a 
disability incurred coincident with service or with the 
aggravation of a pre-existing disease.  An affirmative 
showing of inception or aggravation during service was 
necessary to establish service connection at that time.  
38 C.F.R. § 3.303 (1983).  Like the current standard, 
congenital or developmental defects were not considered 
diseases or injuries within the meaning of the applicable 
regulations.  38 C.F.R. § 4.9 (1983).

Legal Analysis.  As an initial procedural matter, the Board 
finds that the rating decisions in question are final, absent 
CUE.  First, the claims file contains letters from the RO to 
the veteran informing him of the denial of his claims.  Next, 
there is no indication that the letters were undeliverable, 
nor has the veteran so claimed.  Finally, the letters to the 
veteran clearly notified him that the claims were being 
denied and the reasons why.  Therefore, the Board concludes 
that the veteran received proper notice of the decisions and, 
when he did not timely disagree, the claims became final, 
absent CUE.

Turning now to the merits of the veteran's claim, the Board 
finds that the rating decisions granting less than a 100 
percent disabling rating for a dysthymic disorder were not 
based on CUE.  The Board notes that the RO reviewed the 
service medical records, including the in-service and private 
psychiatric evaluations, the previous denial of service 
connection for a personality disorder, a 1981 separation 
examination report diagnosing depressive reaction and a 
paranoid personality, a May 1983 VA examination, a February 
1984 hospitalization for observation and evaluation, and the 
relevant provisions of the DSM III, and concluded that the 
veteran met the criteria for both a personality disorder and 
a dysthymic disorder.  

Although a personality disorder could not be separately 
service-connected, the RO noted that when an individual met 
the criteria for both disorders, both diagnoses would be made 
and granted entitlement to service connection for a dysthymic 
disorder.  A 30 percent disabling rating was established, 
with an intervening period of a 100 percent disability for a 
temporary total rating based on a period of hospitalization.  
In the initial notice letter, the veteran was informed that 
the claim was granted for 30 percent with a temporary 100 
percent disability for his hospital admission.  That decision 
was confirmed and continued in April 1985 and August 1985, 
based on the receipt of additional medical evidence.

As noted above, in order to meet the standard of CUE, the 
Board must find that either the correct facts, as they were 
known at the time, were not before the adjudicators or the 
regulatory provisions effective at that time were incorrectly 
applied.  In this case, the Board can find that neither of 
those situations were present as they relate to the RO's 
decisions.  

First, the schedule of ratings for mental disorders in effect 
in 1984 provided that a depressive neurosis would be 
evaluated 30 percent disabling where there was definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, and the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce "considerable" industrial impairment.  A 10 
percent rating was for assignment where the symptoms were 
less than those for a 30 percent rating, with emotional 
tension or other evidence of anxiety productive of 
"moderate" social and industrial impairment.  38 C.F.R. 
§ 4.132, DC 9405 (1983).  

A 50 percent evaluation was warranted for anxiety where the 
ability to establish or maintain effective or favorable 
relationships with people was "substantially" impaired and 
where the reliability, flexibility and efficiency levels were 
so reduced by reason of psychoneurotic symptoms as to result 
in "severe" industrial impairment.  A 70 percent evaluation 
required that the ability to establish and maintain effective 
or favorable relationships with people be severely impaired 
and that the psychoneurotic symptoms be of such severity and 
persistence that there was "pronounced" impairment in the 
ability to obtain or retain employment.  38 C.F.R. § 4.132, 
DC 9405 (1983). 

Finally, a 100 percent evaluation required that attitudes of 
all contacts except the most intimate be so adversely 
affected as to result in virtual isolation in the community 
and there be totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
"profound" retreat from mature behavior.  A 100 percent 
disability would also be available if the veteran was 
demonstrably unable to obtain or retain employment.  
Parenthetically, the Board notes that it was subsequently 
recognized that each criteria for a 100 percent rating under 
38 C.F.R. § 4.132 was independent.  Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994).

The severity of a psychiatric disability was based upon 
actual symptomatology, as it affected social and industrial 
adaptability.  Two of the most important determinants of 
disability were time lost from gainful work and decrease in 
work efficiency.  Great emphasis was placed upon the full 
report of the examiner, descriptive of actual symptomatology.  
The record of the history and complaints was only preliminary 
to the examination; the objective findings and the examiner's 
analysis of the symptomatology were the essentials.  38 
C.F.R. § 4.130 (1983).  The principle of social and 
industrial inadaptability as the basic criterion for rating 
disability for the mental disorders contemplated those 
abnormalities of conduct, judgment, and emotional reactions 
which affected economic adjustment, i.e., which produce 
impairment of earning capacity. 38 C.F.R. § 4.129 (1983).

Therefore, in order to support a 100 percent disability 
rating at the time of the initial April 1984 rating decision, 
and the subsequent confirmations, the RO would have had to 
conclude either (i) that the veteran's symptoms essentially 
resulted in his virtual isolation from the community, (ii) 
that he was totally incapacitated due to psychiatric 
symptomatology or incapable of mature behavior, or (iii) that 
he was demonstrably unable to obtain or retain employment.  

Considering the first two elements identified above, the 
Board finds that the RO could reasonably conclude, based on 
the disability ratings in effect at the time, that the 
veteran was not entitled to a 100 percent disabling rating.  
Specifically, a post-service VA psychiatric examination dated 
in May 1983 reflected that the veteran was alert, answered 
questions, volunteered information, and exhibited no loose 
associations, flight of ideas, or bizarre motor movements.  
Although he reported a strained relationship with his wife 
(later described as a "fair" relationship) and mother, he 
was oriented to person, place, and time, and his remote and 
recent memory were "good."  Insight and judgment were 
marginal and intellectual capacity was adequate.  Although he 
was diagnosed with "possible schizophrenia, paranoid type," 
it would not have been unreasonable for the RO to have 
concluded, based on this evidence, that the veteran was 
entitled to a less than 100 percent disability rating because 
his psychiatric symptomatology did not rise to the level of 
virtual isolation or total incapacitation, regardless of the 
final diagnosis.  

To the extent the veteran alleged that he was misdiagnosed, 
and that a subsequent diagnosis of schizophrenia would have 
been considered more disabling, the Board again notes that 
CUE must be based on the record and law that existed at the 
time of the prior decision.  Since the veteran had been 
diagnosed with "possible" schizophrenia, it was not 
unreasonable for the RO to establish his disability rating 
based on an already-diagnosed neurosis.  Moreover, even had 
the RO considered the disability ratings for schizophrenia, 
there is no evidence that it would have manifestly changed 
the outcome of the claim since a 100 percent disability for 
schizophrenia required an active psychosis, which the medical 
evidence did not support.  Therefore, the veteran's claim for 
CUE must fail.

Next, the veteran's February 1984 hospitalization provides 
additional support for the RO's decision that a 100 percent 
rating was not warranted.  At that time, he was found to be 
alert, well-mannered, and cooperative.  Eye contact varied 
and he was emotionally labile but the treating physician 
specifically noted that the veteran was "capable of social 
interaction on an appropriate basis and was well oriented."  
There was no evidence of mental disorganization and he denied 
suicidal or homicidal thought.  There were no symptoms of 
psychosis or thought disorder, memory was adequate, and 
judgment was fair.  Although cognitive function and general 
fund of information was below average, there was no 
indication that the veteran's psychiatric symptoms rendered 
him virtually isolated or totally incapacitated.  As such, 
the medical evidence associated with the claims file at the 
time of the 1984/1985 decisions supports a reasonable 
conclusion that a 100 percent disability rating was not 
warranted.  

Moreover, and significantly, the treating physician at the 
time of the 1984 hospitalization specifically determined that 
the veteran was "employable."  Therefore, it would not have 
been unreasonable for the RO to conclude that his psychiatric 
condition was not entitled to a 100 percent disability rating 
for unemployability.  Although the veteran now asserts that 
he was, in fact, unemployed at that time, the fact that he 
was unemployed is not enough to establish unemployability.  
Therefore, it would not have been unreasonable for the RO to 
conclude that he was unemployed but not unemployable, based 
on the treating physician's characterization of the veteran's 
level of disability.  Further, the veteran's disagreement 
with the treating physician's finding that he was 
"employable" is simply a difference of opinion on the 
impact of his level of disability on his ability to work and 
cannot form the basis of CUE.  As such, the Board cannot 
conclude that the RO committed CUE in the April 1984 rating 
action, or in the subsequent rating actions that confirmed 
and continued the initial decision.

Next, the veteran asserts that his psychiatric condition was 
just as bad in 1984 as it was in 1987, when a 100 percent 
disability was finally established.  However, the Board must 
put itself in the position of the 1984/1985 RO and cannot 
look prospectively at future developments in the veteran's 
disability rating.  Nor is the veteran entitled to a second 
"bit at the apple," as it were, for the Board to compare 
his disability in 1984 with his symptoms in 1987.  Therefore, 
the argument that he was ultimately granted a 100 percent 
disability in 1987 cannot establish CUE in the 1984/1985 
decisions, which failed to grant a 100 percent disability. 

In addition, the veteran maintains that the RO committed CUE 
in the 1984/1985 decisions when it failed to obtain SSA 
records.  However, at the time of the 1984/1985 decisions, VA 
was not deemed to have constructive notice of SSA records, 
and SSA records were not controlling for VA determinations.  
See Damrel 6 Vet. App. at 246 (citing Murincsak v. Derwinski, 
2 Vet. App. 363, 369-70 (1992) and Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992)).  Therefore, regardless of whether the 
RO failed to obtain SSA records, VA's breach of the duty to 
assist cannot form a basis for a claim of CUE and the 
veteran's argument must fail.  Further, it is too speculative 
to say that the association of the SSA records would have 
manifestly changed the ultimate outcome of the 1984/1985 
decisions, particularly in light of VA records showing that 
the veteran was employable.

Next, the veteran maintains that the RO failed to obtain 
Vocational Rehabilitation records to support his assertion of 
unemployability.  However, the evidence does not show that 
the veteran had applied for Vocational Rehabilitation 
services at the time of the 1984/1985 decisions.  While the 
record reflects that he applied and was accepted into a VA 
work-study program in late 1982, under the regulations in 
effect at the time, the veteran was required to elect which 
benefits (either Educational Assistance or Vocational 
Rehabilitation) he would receive.  38 C.F.R. § 21.1022 
(1983).  Since he apparently sought Educational Assistance 
through the work-study program, he necessarily did not also 
seek Vocational Rehabilitation services.  Therefore, there is 
no evidence that Vocational Rehabilitation records existed at 
the time of the RO's decisions.  As such, there can be no CUE 
for failure to obtain records when no such records existed.  

To the extent the veteran asserts that he should have been 
offered Vocational Rehabilitation services to establish his 
unemployability, the Board finds that this argument is 
speculative and is not the type of "manifest" error which can 
constitute CUE.  The Veterans Claims Court has held that "CUE 
cannot be premised upon records which the appellant alleges 
should have been in the record at the time of the prior 
adjudication."  Counts, 6 Vet. App. at 480.  Accordingly, the 
fact that the RO placed greater probative value on a finding 
that the veteran was employable, rather than on the veteran's 
actual employment status or need for employment services, 
cannot form the basis of a CUE claim.   

Moreover, the Board has considered the veteran's statements 
and sworn testimony to the effect that he should have been 
assigned a 100 percent disabling rating all along, but finds 
that the medical evidence before the RO at the time of the 
1984/1985 rating decisions could reasonably be interpreted to 
allow less than a 100 percent disabling rating.  The errors 
as alleged are merely disagreements with how the RO evaluated 
the facts before it at that time in establishing his level of 
disability.  Such assertions cannot form a basis for a valid 
claim of CUE.  See Daniels v. Gober, 10 Vet. App. 474, 479 
(1997); Caffrey, 6 Vet. App. at 384; Counts, 6 Vet. App. at 
480.  To the extent that the veteran alleges that the RO 
failed in its duty to assist him in developing his claim, the 
Veterans Claims Court has held that a failure to assist an 
appellant is not CUE.  Shockley v. West, 11 Vet. App. 208 
(1998); Caffrey v. Brown, 6 Vet. App. at 383-84; see also 
Hazan v. Gober, 10 Vet. App. 511 (1997) (failure to 
administer an examination would not have been the kind of 
error that would have manifestly changed the outcome).

Finally, the Board notes that while it has considered the 
possible application of the recently enacted Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2002), and the regulations promulgated with respect 
thereto (66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)), the 
Veterans Claim Court held in Parker v. Principi, 15 Vet. 
App. 407 (2002) that the VCAA is not applicable to claims for 
CUE in an RO decision.  See also Livesay v. Principi, 15 Vet. 
App. 165 (2001) (VCAA does not apply to motions for CUE).  As 
the regulations do not provide any rights other than those 
provided by the Act itself, the Board finds that further 
development is not warranted in this matter under either the 
VCAA or the regulations that have been promulgated to 
implement the VCAA.


ORDER

The claim for clear and unmistakable error in rating 
decisions dated in April 1984, April 1985, and August 1985 
for failing to assign a 100 percent disability rating for a 
dysthymic disorder is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

